   Case 1:09-md-02084-TWT Document 1902-6 Filed 11/15/19 Page 1 of 12




            IN THE UNITED STATES DISTRICT COURT
               NORTHERN DISTRICT OF GEORGIA
                      ATLANTA DIVISION

IN RE:                              CASE NO. 1:09-MD-2084-TWT
ANDROGEL ANTITRUST
LITIGATION (No. II)                 ALL CASES

             DEFENDANTS’ TRIAL WITNESS LIST
     Case 1:09-md-02084-TWT Document 1902-6 Filed 11/15/19 Page 2 of 12




      Defendants provide notice herein to the Plaintiffs that they may call the

following witnesses at trial, either live or by deposition. The below list does not

reflect witnesses who Defendants may call solely for impeachment or rebuttal.

Defendants further reserve the right to call in its case-in-chief any witness

identified by Plaintiffs.

      Defendants have not yet made any final decision as to whom they will call in

their case, as that will depend on Plaintiffs’ presentation of evidence in their case-

in-chief. By listing witnesses below, Defendants do not indicate that they have the

ability to control a witness’s appearance at trial. Finally, Defendants reserve their

rights to supplement or amend this witness list based on Plaintiffs’ disclosures, the

Court’s rulings, or evidence or argument at trial.

1.    Lynne Amato, c/o Paul M. Eckles, Skadden, Arps, Slate, Meagher & Flom
      LLP, 4 Times Square, New York, NY 10036.

2.    Vincent Amyot, c/o Rohit K. Singla, Esq., Munger, Tolles & Olson LLP,
      560 Mission Street, San Francisco, CA 94105.

3.    Jean-Louis Anspach, c/o Rohit K. Singla, Esq., Munger, Tolles & Olson
      LLP, 560 Mission Street, San Francisco, CA 94105.

4.    Leonard Blum
5.    Christopher Bowman, Ph.D. (Expert), Department of Chemical and
      Biological Engineering, University of Colorado, Campus Box 596, JSCBB
      C121, Boulder, CO 80309, to testify on all relevant matters within his
      experience and expertise, including but not limited to the chemistry of
      polymeric materials such as gels, the merit of certain defenses raised by
      Watson and Par/Paddock in the underlying patent litigations, the topics in
                                            2
      Case 1:09-md-02084-TWT Document 1902-6 Filed 11/15/19 Page 3 of 12




       his expert reports and exhibits and appendices thereto, the topics raised by
       his depositions, the topics raised by the trial testimony of witnesses that
       Plaintiffs call in their case-in-chief, the topics in the expert reports of any
       experts on which the Plaintiffs rely and exhibits and appendices thereto, and
       the topics raised in deposition testimony by such witnesses.
6.     Jay Bua, c/o Melinda F. Levitt, Foley & Lardner LLP, Washington
       Harbour, 3000 K Street, N.W., Washington, D.C. 20007.

7.     David Buchen, c/o Paul M. Eckles, Skadden, Arps, Slate, Meagher & Flom
       LLP, 4 Times Square, New York, NY 10036.

8.     Paul Campanelli, c/o Williams & Connolly LLP, 725 12th St NW,
       Washington, DC 20005.
9.     Napoleon Clark, c/o Paul M. Eckles, Skadden, Arps, Slate,
       Meagher & Flom LLP, 4 Times Square, New York, NY 10036.

10.    Pierre Y. Cremieux, Ph.D. (Expert), Analysis Group, Inc., 111 Huntington
       Avenue, 14th Floor, Boston, MA 02199, to testify on all relevant matters
       within his experience and expertise, including but not limited to the
       competitive effects of the challenged settlements, economic principles
       related to valuation, and the relevant antitrust market, the topics in his expert
       report and exhibits and appendices thereto, the topics raised by his
       deposition, the topics raised by the trial testimony of witnesses that Plaintiffs
       call in their case-in-chief, the topics in the expert reports of any experts on
       which the Plaintiffs rely and exhibits and appendices thereto, and the topics
       raised in deposition testimony by such witnesses.

11.    Lynn Dale, c/o Rohit K. Singla, Esq., Munger, Tolles & Olson LLP, 560
       Mission Street, San Francisco, CA 94105.

12.    Larry Doud
13.    Laurence J. Downey, c/o Rohit K. Singla, Esq., Munger, Tolles & Olson
       LLP, 560 Mission Street, San Francisco, CA 94105.

14.    Robert Dudley, c/o Rohit K. Singla, Esq., Munger, Tolles & Olson LLP,
       560 Mission Street, San Francisco, CA 94105.

15.    Charles Ebert, c/o Paul M. Eckles, Skadden, Arps, Slate, Meagher &
       Flom LLP, 4 Times Square, New York, NY 10036.

                                             3
      Case 1:09-md-02084-TWT Document 1902-6 Filed 11/15/19 Page 4 of 12




16.    Peter Edwards, c/o Rohit K. Singla, Esq., Munger, Tolles & Olson
       LLP, 560 Mission Street, San Francisco, CA 94105.

17.    Oliver Engert

18.    Mary Beth Erstad, c/o Williams & Connolly LLP, 725 12th St NW,
       Washington, DC 20005.

19.    Robert S. Frank, Jr. (Expert), Choate, Hall & Stewart LLP, Two
       International Place, Boston, MA 02110, to testify on all relevant matters
       within his experience and expertise, including but not limited to the time and
       expense associated with patent litigation, the merit and perceived merit of
       certain defenses raised by Watson and Par/Paddock in the underlying patent
       litigations, the topics in his expert report to be provided and exhibits and
       appendices thereto, the topics raised by any deposition of him that may be
       taken, the topics raised by the trial testimony of witnesses that Plaintiffs call
       in their case-in-chief, the topics in the expert reports of any experts on which
       Plaintiffs rely and exhibits and appendices thereto, and the topics raised in
       deposition testimony by such witnesses.

20.    Michael Gautsch, c/o Rohit K. Singla, Esq., Munger, Tolles & Olson LLP,
       560 Mission Street, San Francisco, CA 94105.

21.    Chad Gielen

22.    Nefertiti Greene, c/o Williams & Connolly LLP, 725 12th St NW,
       Washington, DC 20005.

23.    Scott Robert Griffin

24.    Janie Gwinn, c/o Paul M. Eckles, Skadden, Arps, Slate, Meagher & Flom
       LLP, 4 Times Square, New York, NY 10036.

25.    Edward Heimers, c/o Paul M. Eckles, Skadden, Arps, Slate, Meagher &
       Flom LLP, 4 Times Square, New York, NY 10036.

26.    James B. Hynd, c/o Rohit K. Singla, Esq., Munger, Tolles & Olson LLP,
       560 Mission Street, San Francisco, CA 94105.

27.    Frank Jaeger, c/o Rohit K. Singla, Esq., Munger, Tolles & Olson LLP,
       560 Mission Street, San Francisco, CA 94105.

28.    Laura James
                                             4
      Case 1:09-md-02084-TWT Document 1902-6 Filed 11/15/19 Page 5 of 12




29.    Jay R. Janco, c/o Rohit K. Singla, Esq., Munger, Tolles & Olson LLP, 560
       Mission Street, San Francisco, CA 94105.

30.    Scott Johnson

31.    Murray Kay, c/o Rohit K. Singla, Esq., Munger, Tolles & Olson LLP, 560
       Mission Street, San Francisco, CA 94105.

32.    Kurt P. Karst (Expert), 700 Thirteenth Street, N.W Suite 1200,
       Washington, DC 20005, to testify on all relevant matters within his
       experience and expertise, including but not limited to whether there were
       any regulatory or supply obstacles that would have prevented either Watson
       or Par/Paddock from launching a generic version of AndroGel 1% before
       August 31, 2015, the topics in his expert report and exhibits and appendices
       thereto, the topics raised by his deposition, the topics raised by the trial
       testimony of witnesses that Plaintiffs call in their case-in-chief, the topics in
       the expert reports of any experts on which the Plaintiffs rely and exhibits and
       appendices thereto, and the topics raised in deposition testimony by such
       witnesses.

33.    David Knocke, c/o Rohit K. Singla, Esq., Munger, Tolles & Olson LLP,
       560 Mission Street, San Francisco, CA 94105.

34.    Stephen Krull, c/o Rohit K. Singla, Esq., Munger, Tolles & Olson LLP,
       560 Mission Street, San Francisco, CA 94105.

35.    Erika Lietzan (Expert), University of Missouri, 313 Hulston Hall,
       Columbia, MO 65211, to testify on all relevant matters within her
       experience and expertise, including but not limited to the nature of Par’s
       status as a “second filer” generic company, the implications of that status for
       Par’s ability to enter the market and the settlement of Solvay’s patent
       litigation against Par/Paddock, the topics raised by her deposition, the topics
       raised by the trial testimony of witnesses that Plaintiffs call in their case-in-
       chief, the topics in the expert reports of any experts on which the Plaintiffs
       rely and exhibits and appendices thereto, and the topics raised in deposition
       testimony by such witnesses.

36.    Elizabeth C. Lindsey (Expert), 3737 Glenwood Avenue, Suite 100,
       Raleigh, NC 27612, to testify on all relevant matters within her experience
       and expertise, including but not limited to issues related to the backup
       manufacturing agreement, the topics in her expert report and exhibits and

                                             5
      Case 1:09-md-02084-TWT Document 1902-6 Filed 11/15/19 Page 6 of 12




       appendices thereto, the topics raised by her deposition, the topics raised by
       the trial testimony of witnesses that Plaintiffs call in their case-in-chief, the
       topics in the expert reports of any experts on which the Plaintiffs rely and
       exhibits and appendices thereto, and the topics raised in deposition
       testimony by such witnesses.

37.    John MacPhee, c/o Glenn Colton, Arent Fox LLP, 1301 Avenue of the
       Americas, New York, NY 10019.

38.    Joseph A. Mahoney, Mayer Brown LLP, 71 S. Wacker Drive, Chicago, IL
       60606.

39.    Edward Maloney, c/o Williams & Connolly LLP, 725 12th St NW,
       Washington, DC 20005.

40.    Marianne C. Mann, M.D. (Expert), 7105 Biter Lane, Highland, MD
       20777, to testify on all relevant matters within her experience and expertise,
       including but not limited to the topics in her expert reports and exhibits and
       appendices thereto, the interpretation of AndroGel clinical trial data, the
       merit of certain defenses raised by Watson and Par/Paddock in the
       underlying patent litigations, the topics raised by her depositions, the topics
       raised by the trial testimony of witnesses that Plaintiffs call in their case-in-
       chief, the topics in the expert reports of any experts on which the Plaintiffs
       rely and exhibits and appendices thereto, and the topics raised in deposition
       testimony by such witnesses.

41.    Nicholas Manusos

42.    Owen McMahon
43.    William Mink, c/o Williams & Connolly LLP, 725 12th St NW,
       Washington, DC 20005.

44.    Brian Mitchell, c/o Rohit K. Singla, Esq., Munger, Tolles & Olson LLP,
       560 Mission Street, San Francisco, CA 94105.

45.    Michael Moffitt (Expert), Harvard Law School, Areeda 126, 1585
       Massachusetts Avenue, Cambridge, MA, 02138, to testify regarding issues
       related to negotiation and all relevant matters within his experience and
       expertise, including but not limited to the topics in his expert report and
       exhibits and appendices thereto, the topics raised by his deposition, the
       topics raised by the trial testimony of witnesses that Plaintiffs call in their
                                             6
      Case 1:09-md-02084-TWT Document 1902-6 Filed 11/15/19 Page 7 of 12




       case-in-chief, the topics in the expert reports of any experts on which the
       Plaintiffs rely and exhibits and appendices thereto, and the topics raised in
       deposition testimony by such witnesses.

46.    Robert Nevers
47.    Leslie Sandberg Orne (Expert), Trinity Partners, Prospect Place, 230 Third
       Avenue, Waltham, MA 02451, to testify regarding all relevant matters within her
       experience and expertise, including but not limited to the co- promotion
       agreements, the topics in her expert report and exhibits and appendices thereto, the
       topics raised by her deposition, the topics raised by the trial testimony of
       witnesses that Plaintiffs call in their case-in-chief, the topics in the expert reports
       of any experts on which the Plaintiffs rely and exhibits and appendices thereto,
       and the topics raised in deposition testimony by such witnesses.

48.    Cherri Petrie, c/o Paul M. Eckles, Skadden, Arps, Slate, Meagher & Flom
       LLP, 4 Times Square, New York, NY 10036.

49.    Janis Picurro, c/o Williams & Connolly LLP, 725 12th St NW,
       Washington, DC 20005.

50.    Matthew Pike

51.    J. Robert Powell, Pharm.D. (Expert), 409 Lancaster Drive, Chapel Hill,
       NC 27517, to testify on all relevant matters within his experience and
       expertise, including but not limited to the pharmacokinetics of testosterone
       gel formulations, the merit of certain defenses raised by Watson and
       Par/Paddock in the underlying patent litigations, the topics in his expert
       report and exhibits and appendices thereto, the topics raised by his
       deposition, the topics raised by the trial testimony of witnesses that Plaintiffs
       call in their case-in-chief, the topics in the expert reports of any experts on
       which the Plaintiffs rely and exhibits and appendices thereto, and the topics
       raised in deposition testimony by such witnesses.

52.    Chad W.M. Ritenour, M.D. (Expert), Emory University School Of
       Medicine, Department of Urology, 1365 Clifton Road Ne, Suite B1400,
       Atlanta, Ga 30322, to testify on all relevant matters within his experience
       and expertise, including but not limited to testosterone replacement therapy
       and treatment for hypogonadism, the topics in his expert report and exhibits
       and appendices thereto, the topics raised by his deposition, the topics raised
       by the trial testimony of witnesses that Plaintiffs call in their case-in-chief,

                                             7
      Case 1:09-md-02084-TWT Document 1902-6 Filed 11/15/19 Page 8 of 12




       the topics in the expert reports of any experts on which the Plaintiffs rely
       and exhibits and appendices thereto, and the topics raised in deposition
       testimony by such witnesses.

53.    Jeffrey Romano
54.    Daniel Rubinfeld, Ph.D. (Expert), New York University, Vanderbilt Hall
       427, 40 Washington Square, South New York, NY 10012, to testify on all
       relevant matters within his experience and expertise, including but not
       limited to whether or to what extent Plaintiffs suffered any damage from
       Defendants’ alleged conduct, the topics in his expert report and exhibits and
       appendices thereto, the topics raised by his deposition, the topics raised by
       the trial testimony of witnesses that Plaintiffs call in their case-in-chief, the
       topics in the expert reports of any experts on which the Plaintiffs rely and
       exhibits and appendices thereto, and the topics raised in deposition
       testimony by such witnesses.

55.    Laura Schneider
56.    Harold Shlevin, c/o Rohit K. Singla, Esq., Munger, Tolles & Olson LLP,
       560 Mission Street, San Francisco, CA 94105.

57.    Guhan Subramanian, Ph.D. (Expert), Harvard Law School, Hauser 314,
       1585 Massachusetts Avenue, Cambridge, MA, 02138, to testify regarding
       issues related to negotiation and all relevant matters within his experience
       and expertise, including but not limited to the topics in his expert report and
       exhibits and appendices thereto, the topics raised by his deposition, the
       topics raised by the trial testimony of witnesses that Plaintiffs call in their
       case-in-chief, the topics in the expert reports of any experts on which the
       Plaintiffs rely and exhibits and appendices thereto, and the topics raised in
       deposition testimony by such witnesses.

58.    Scott Tarriff, c/o Williams & Connolly LLP, 725 12th St NW,
       Washington, DC 20005.

59.    Joseph Todisco, c/o Williams & Connolly LLP, 725 12th St NW,
       Washington, DC 20005.

60.    Edward Tykot, c/o Paul M. Eckles, Skadden, Arps, Slate, Meagher & Flom
       LLP, 4 Times Square, New York, NY 10036.

61.    Norman Weiner, Ph.D. (Expert), 406 Linda Vista Street, Ann Arbor, MI
                                             8
      Case 1:09-md-02084-TWT Document 1902-6 Filed 11/15/19 Page 9 of 12




       48103, to testify on all relevant matters within his experience and expertise,
       including but not limited to the chemistry of pharmaceutical delivery
       systems such as gels, the merit of certain defenses raised by Watson and
       Par/Paddock in the underlying patent litigations, the topics in his expert
       reports and exhibits and appendices thereto, the topics raised by his
       depositions, the topics raised by the trial testimony of witnesses that
       Plaintiffs call in their case-in-chief, the topics in the expert reports of any
       experts on which the Plaintiffs rely and exhibits and appendices thereto, and
       the topics raised in deposition testimony by such witnesses.

62.    Gayle White
63.    Wanda Williams, c/o Paul M. Eckles, Skadden, Arps, Slate, Meagher &
       Flom LLP, 4 Times Square, New York, NY 10036.

64.    Difei Yang, c/o Rohit K. Singla, Esq., Munger, Tolles & Olson LLP, 560
       Mission Street, San Francisco, CA 94105.

65.    Carol Yeomans, c/o Paul M. Eckles, Skadden, Arps, Slate, Meagher &
       Flom LLP, 4 Times Square, New York, NY 10036.

66.    Pete Zeleny, c/o Williams & Connolly LLP, 725 12th St NW,
       Washington, DC 20005.




                                            9
    Case 1:09-md-02084-TWT Document 1902-6 Filed 11/15/19 Page 10 of 12




November 15, 2019


Teresa T. Bonder                        /s/ Rohit K. Singla
Georgia Bar No. 703969                  Jeffrey I. Weinberger*
Matthew D. Kent                         Rohit K. Singla*
Georgia Bar No. 526272                  Kyle W. Mach*
Alston & Bird LLP                       Adam R. Lawton*
1201 West Peachtree Street              Justin P. Raphael*
Atlanta, GA 30309-3424                  Joshua S. Meltzer*
(404) 881-7000 (telephone)              Emily C. Curran-Huberty*
(404) 881-7777 (facsimile)              Ashley D. Kaplan*
teresa.bonder@alston.com                Munger, Tolles & Olson LLP
matthew.kent@alston.com                 350 South Grand Avenue, 50th Floor
                                        Los Angeles, CA 90071
                                        (213) 683-9100 (telephone)
Counsel for AbbVie Products LLC f/k/a   (213) 687-3702 (facsimile)
Solvay Pharmaceuticals, Inc. and Unimed jeffrey.weinberger@mto.com
Pharmaceuticals LLC                     rohit.singla@mto.com
                                        kyle.mach@mto.com
                                        adam.lawton@mto.com
                                        justin.raphael@mto.com
                                        joshua.meltzer@mto.com
                                        emily.curran-huberty@mto.com
                                        ashley.kaplan@mto.com

                                        * Practicing pursuant to this Court’s
                                        Initial Case Management Order

                                        Counsel for AbbVie Products LLC f/k/a
                                        Solvay Pharmaceuticals, Inc. and Unimed
                                        Pharmaceuticals LLC




                                      10
    Case 1:09-md-02084-TWT Document 1902-6 Filed 11/15/19 Page 11 of 12




Seslee S. Smith                            /s/ Paul M. Eckles
Georgia Bar No. 663377                     Steven C. Sunshine*
MORRIS, MANNING, & MARTIN                  Paul M. Eckles*
LLP                                        Julia K. York*
3343 Peachtree Road, N.E.                  Ryan J. Travers*
Suite 1600 Atlanta Financial Center        SKADDEN, ARPS, SLATE,
Atlanta, GA 30326                          MEAGHER & FLOM LLP
(404) 233-7000 (telephone)                 1440 New York Ave., N.W.
(404) 365-9532 (facsimile)                 Washington, D.C. 20005
sss@mmmlaw.com                             (202) 371-7000 (telephone)
                                           (202) 393-5760 (facsimile)
                                           steven.sunshine@skadden.com
                                           paul.eckles@skadden.com
                                           julia.york@skadden.com
                                           ryan.travers@skadden.com

                                           * Practicing pursuant to this Court’s
                                           Initial Case Management Order

                                           Counsel for Actavis, Inc. (n/k/a
                                           Allergan Finance, LLC)




                                      11
    Case 1:09-md-02084-TWT Document 1902-6 Filed 11/15/19 Page 12 of 12




/s/ Benjamin M. Greenblum
Heidi K. Hubbard*
Benjamin M. Greenblum*
Samuel Bryant Davidoff*
Williams & Connolly LLP
725 Twelfth Street, N.W.
Washington, D.C. 20005
(202) 434-5000 (telephone)
(202) 434-5029 (facsimile)
bgreenblum@wc.com
sdavidoff@wc.com

* Practicing pursuant to this Court’s
Initial Case Management Order

Counsel for Defendants Par
Pharmaceutical Inc./Par
Pharmaceutical Companies, Inc. and
Paddock Holdings LLC




                                        12
